Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/16/21 was filed after the mailing date of the Notice of Allowance on 4/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

    PNG
    media_image1.png
    390
    692
    media_image1.png
    Greyscale
 	Applicants have amended independent claims 6 and 7 to recite the following new and additional elements (as provided referring to Fig. 2 and pp.8-11 of Applicants’ Specification):
FIGURE 2 ANNOTATED ABOVE 	wherein the (a) sealing plug 30 has:  		(a)(i) a first surface (Fig.2 annotated above) located on the pulling out preventing member 32 side extending the width of the sealing plug 30 Fig.2 annotated above [0030]-[0031];  		(a)(ii) a second surface (Fig.2 annotated above) located opposite to the first surface [0030]-[0031];  		(a)(iii) an extension 302 Fig.2 [0034]; and  		(a)(iv) an annular projection part 303 Fig.2 [0034] that surrounds an outer peripheral surface of the extension 302 [0032], the second surface being located between the extension 302 and the annular projection part 303 [0034], the extension 302 extending away from the second surface of the sealing plug 30 Fig.2 annotated [0034];
 	wherein the (b)(i) part to be sealed 310 of the port body 31 further has: (b)(i)(C) an outer wall part 310a; (b)(i)(D) a continuous part 310b; and (b)(i)(E) a support part 310c Fig.2,4;[0037]-[0042]; 	wherein the (b)(iv) part to be fitted 312 is formed in the inner peripheral surface or second (upper) end of the (b)(i)(C) outer wall part 310a Fig.2,4;[0039];
 	wherein the (b)(i)(E) support part 310c of the (b)(i) part to be sealed 310 is located inside of the (b)(i)(C) outer wall part 310a in a radial direction, and located between the (a)(iii)(1) outer peripheral surface of the (a)(iii) extension 302 and the (a)(iv) annular projection part 303 Fig.2;[0039];
 	wherein the (a)(iii)(1) outer peripheral surface of the (a)(iii) extension 302 bulges outward over the entire periphery in a circumferential direction on the (a)(iv) annular projection part 303 side Fig.2;[0034]. 	Accordingly, these claim limitations are interpreted in light of the teachings of Applicants’ specification.


Reasons for Allowance

    PNG
    media_image2.png
    377
    237
    media_image2.png
    Greyscale
	Claims 6-15 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Matsumoto (US 2011/0233435 A1).  		As to independent claims 6 and 7, Matsumoto discloses a port, medical connector [0035, line 1] comprising: 		(a) a sealing plug 38 Fig.1 [valve element 38 0039, line 4] through which a hollow needle can be pierced [thru slit 48 Fig.12 0041];   		(b)  a port body 36 Fig.1,12 [connection port 36 0039, line 1] having a hollow structure with the sealing plug 38 disposed therein Fig.12 [0039]; and 		(c)  a pulling-out preventing member 42 Fig.4,12 [fixation section 46 0040, lines 3-6; annular ring 42 Fig.12 0058, lines 2-3] to be attached to the port body 
    PNG
    media_image3.png
    372
    605
    media_image3.png
    Greyscale
36 Fig.4,12 [as part of 38 0039, lines 3-4]; 
 	the (b) port body 36 Fig.4 comprising:		(b)(i)  a part to be sealed 65 Fig.4,12 [aperture portion 65 0049 - 0050] that has: a tubular shape Fig.12 with a first end [top Fig.4] and a second end [bottom Fig.4] opposite to the first end in a center axis direction thereof Fig.4,12 [0049-0050], and is configured so that the sealing plug 38 is sealingly inserted into the part to be sealed 65 Fig.12 [0047, lines 7-12];		(b)(ii)  a connection part 40 Fig.4,12,1 that has a tubular shape Fig.4,12,1 [0039, line 5]; is continuous with the first end of the part to be sealed 65 Fig.4,12 [0039, lines 3-5], and has an outer periphery Fig.4,12 connected to:

    PNG
    media_image4.png
    303
    375
    media_image4.png
    Greyscale
  	 	(b)(iii) a bag body 118 to be filled with a medical liquid Fig.15C [0088, lines 22-23]; andpart to be fitted 92 Fig.4,12 [0061, line 5] that is formed in any one of: (i) an inner peripheral surface of the part to be sealed 65; (ii) an outer peripheral surface of the part to be sealed 65; and (iii) the second end of the part to be sealed 65 Fig.4,12 [0061, lines 3-6]; 
	the (c) pulling-out preventing member 42 comprising: 		(c)(i)  a body part 42 Fig.4 annotated, Fig.12 that has: (c)(i)(A) a first surface [as lower outer surface of 42 Fig. 4,12] directed toward the (b)(i)(1) first end of the (b) part to be sealed 65 within the part to be sealed 65 Fig.4 annotated, Fig.12 [0057, lines 1-2]; 		(c)(ii)  a restriction part 88 Fig.12,4 [as inner peripheral surface 88 of peripheral wall 84 0059, lines 11-12] that is formed on the first surface of the body part 36 Fig.12,4 and restricts movement of the sealing plug 38 toward the second end Fig.12,4 of the part to be sealed 65 Fig.1-2 [[0058, line 15 to 0059, line 16]]; and

    PNG
    media_image5.png
    279
    458
    media_image5.png
    Greyscale
 		(c)(iii)  a fitting part 77 Fig.4,12 [0058, lines 2-3] that comes into fitting engagement with the (b)(iv) part to be fitted 92 of the port body 36 Fig.1-2 [0066, lines 1-3], 
 	 	wherein the (a) sealing plug 38 has:  		(a)(i) a first surface (upper Fig.12) located on the pulling-out preventing member 42 side Fig.4,12; and  		(a)(ii) a second surface (lower Fig.12) located opposite to the first (iv) an annular projection part 46 Fig.4,12 ([0053],ll.1-4);
 	wherein the (b)(i) part to be sealed 65 of the port body 36 Fig.1,2,14 ([0049]-[0051]) [further] has:  		(b)(i)(C) an outer wall part Fig.4,12 having a tubular shape Fig.12 and its end on the (b)(i)(B) second end of the part to be sealed 65 Fig.4,12,  		(b)(i)(D) a continuous part Fig.2,14 () for connection between the (b)(i)(C) outer wall part and the connection part 40 Fig.1,2,14 (),  and  		(b)(i)(E) a support part 70/68 (projection 70 of seat 68 [0049],ll.4-10) that has a tubular shape Fig.12 and extends from the (b)(i)(D) continuous part toward [the] (b)(i)(C)(2) a second end of the (b)(i)(C) outer wall part Fig.1,2,14 (),
	wherein the (b)(iv) part to be fitted 92 is formed in the inner peripheral surface or second (upper) end of the (b)(i)(C) outer wall part Fig.2,14;
 	wherein the (b)(i)(E) support part 70/68 of the (b)(i) part to be sealed 65 is located inside of the (b)(i)(C) outer wall part in a radial direction Fig.4,12;
	wherein the (b)(iv) part to be fitted 92 has: (b)(iv)(1) an engaging surface that is directed toward [the one end side] of the (b)(i) part to be sealed 65 (), and	wherein (as per claim 6) the (b)(iv) part to be fitted 92 and the fitting part 77 engage with each other so as to be able to transmit a force which is directed in the center axis direction of the part to be sealed 65 Fig.4 annotated above [0066, lines 1-3], in the state where the (b)(iv) part to be fitted 92 and the fitting part 77 are held in fitting engagement with each other Fig.12,4 [0068, lines 9-10]; 
 	OR
	wherein (as per claim 7): the (b)(iv) part to be fitted 92 has an engaging surface that is directed toward the one side of the art to be sealed 65 Fig.4 annotated above [0066, lines 1-3]; and the fitting part 77 has an engaging surface that is directed toward the second end side of the part to be sealed 65 Fig.4 annotated above [0066, lines 1-3] and faces the engaging surface of the (b)(iv) part to be fitted 92 engage with each other so as to be able to transmit a force which is directed in the center axis direction of However, Matsumoto fails to teach or fairly suggest the combination of wherein: 		the (a) sealing plug 38 has (a)(iii) an extension with an outer peripheral portion that is surrounded by the annular projection part; 		the second surface is located between the extension and the annular projection part; 		the extension extending away from the second surface of the sealing plug; 	 	the support part of the part to be sealed is located between the outer peripheral surface of the extension and the annular projection part; and  		an outer peripheral surface of the extension bulges outward over the entire periphery in a circumferential direction on the annular projection part side.

	As further presented on pages 7-8 of the 4/6/21 AFCP2 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Matsumoto to provide the combination of:  	an extension with an outer peripheral portion surrounded by an annular projection part and extending away from the 2nd surface of the sealing plug; 	the support part located between the outer peripheral surface of the extension and the annular projection part; and 	an outer peripheral surface of the extension bulging outward of the entire periphery in a circumstantial direction of the annular projection part side. 	This is because Matsumoto teaches away from using an extension at all, where Matusmoto teaches instead a groove 54 in the second (lower) surface of the sealing plug 38 [instead of an extension as claimed] for a projection 70 of the connection part 40 Fig.4 [0053], such that one of skill would have not been motivated to so modify Matsumoto to provide the above combination.   	Thus, Matsumoto teaches away from using the above combination as claimed, and thus fails to teach or suggest all of the elements and features of independent claims 6 and 7.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781